 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT
 6                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8       UNITED STATES OF AMERICA,                                 CASE NO. 1:15-CR-0288-AWI-SKO-4
 9                               Plaintiff
                                                                   ORDER DENYING MOTION FOR
10                      v.                                         COMPASSIONATE RELEASE
11       FRANCISCA GUISAR TORRES,
                                                                   (Doc. No. 522, 542)
12                               Defendant
13

14

15
             Defendant Francisca Guisar Torres brings a motion to modify her prison sentence under 18
16
     U.S.C. § 3582(c). For the reasons that follow, the Court will deny the motion.
17
                                                    BACKGROUND
18
             On July 24, 2017, Guisar Torres pleaded guilty to conspiracy to distribute a controlled
19
     substance in violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(C). Doc. Nos. 259, 281. On
20
     April 16, 2018, Guisar Torres was sentenced to 36 months in the custody of the federal Bureau of
21
     Prisons (“BOP”), a 36-month term of supervised release, and a $100 special assessment. Doc.
22
     Nos. 381, 383. Guisar Torres is currently serving her prison sentence at Aliceville FCI in
23
     Alabama, with a projected release date of September 13, 2021, after application of Good Conduct
24
     Time. Doc. No. 560-1 at 2.1
25
             On September 8, 2020, Guisar Torres filed a pro se motion seeking compassionate release,
26
     as well as a pro se motion to appoint counsel. Doc. Nos. 522, 523. An order appointing a federal
27
     1
28     All page citations to documents filed with the Court electronically are to page numbers in the CM/ECF stamp at the
     top of each page.
 1 defender to represent Guisar Torres in connection with her compassionate release motion was

 2 issued on November 9, 2020. Doc. No. 532. On November 9, 2020, counsel for Guisar Torres sent

 3 an email requesting compassionate release to the email address ALI-ExecAssistant@bop.gov

 4 without specifying the intended recipient. Doc. No. 542-1 at 2. The parties agree that more than 30

 5 days passed without a response. See Doc. No. 542-3 ¶ 5; Doc. No. 560 at 4:5-8. On January 5,

 6 2021, Guisar Torres filed an amended motion for compassionate release through her counsel. Doc.

 7 No. 542. The United States filed an opposition on February 5, 2021, Doc. No. 560, and Guisar

 8 Torres filed a reply on February 16, 2021. Doc. No. 562.

 9                                      LEGAL FRAMEWORK
10         A court may generally “not modify a term of imprisonment once it has been imposed.” 18
11 U.S.C. § 3582(c); Dillon v. United States, 560 U.S. 817, 819 (2010). Courts may grant

12 compassionate release, however, for “extraordinary and compelling reasons.” United States v.

13 Alam, 960 F.3d 831, 832 (6th Cir. 2020); United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020).

14         The statutory basis for compassionate release is set forth in 18 U.S.C. § 3582(c). Prior to
15 2018, 18 U.S.C. § 3582(c) allowed only for motions brought by the Director of BOP on behalf of

16 prisoners, but the First Step Act of 2018 (“FSA”) amended 18 U.S.C. § 3582(c)(1)(A) to allow

17 prisoners to bring their own motions for compassionate release in district court, following

18 exhaustion of administrative remedies. United States v. Sheldon, 2021 WL 276691, at *1 n.2 (D.

19 Idaho Jan. 27, 2021); Pub. L. No. 115-391, 132 Stat. 5194 (Dec. 21, 2018).

20         18 U.S.C. § 3582(c)(1)(A)(i) now provides:
21         The court may not modify a term of imprisonment once it has been imposed except that—
22                 (1) in any case—
23
                          (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
24                        motion of the defendant after the defendant has fully exhausted all
                          administrative rights to appeal a failure of the Bureau of Prisons to bring a
25                        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                          such a request by the warden of the defendant’s facility, whichever is
26                        earlier, may reduce the term of imprisonment (and may impose a term of
                          probation or supervised release with or without conditions that does not
27
                          exceed the unserved portion of the original term of imprisonment), after
28                        considering the factors set forth in section 3553(a) [18 U.S.C. § 3553(a)] to


                                                     2
                                the extent that they are applicable, if it finds that—
 1
                                         (i) extraordinary and compelling reasons warrant such a reduction ...
 2
                                and that such a reduction is consistent with applicable policy
 3                              statements issued by the [United States] Sentencing Commission ….
 4

 5 18 U.S.C. § 3582(c)(1)(A)(i).

 6              Prior to enactment of the FSA, the United States Sentencing Commission (“Sentencing

 7 Commission”) issued a policy statement—U.S.S.G. § 1B1.13— “describ[ing] what should be

 8 considered extraordinary and compelling reasons for sentence reduction.” 28 U.S.C. § 994(t);

 9 U.S.S.G. § 1B1.13; see United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020). In addition to

10 providing a “catch-all” provision, the Application Notes for § 1B1.13 specifically state that the

11 “extraordinary and compelling” standard in 18 U.S.C. § 3582(c)(1)(A)(i) can be satisfied based on
                                                                                        2
12 the medical condition, age or family circumstances of a defendant. U.S.S.G. § 1B1.13. As to

13 medical condition, the “extraordinary and compelling” standard is satisfied where a defendant

14 suffers from a terminal illness or other serious condition that “substantially diminishes” the

15 defendant’s ability “to provide self-care within the environment of a correctional facility and from

16 which he or she is not expected to recover.” Id., cmt. n. 1(A). As to age, the “extraordinary and

17 compelling” standard is satisfied where a defendant “(i) is at least 65 years old; (ii) is experiencing

18 a serious deterioration in physical or mental health because of the aging process; and (iii) has

19 served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.” Id.,

20
     2
         Policy Statement § 1B1.13 was issued in 2006 and last amended on November 1, 2018. U.S.S.G. § 1B1.13. The
21 Ninth Circuit has not addressed the issue, but because the FSA was enacted after the November 1, 2018 amendment to
     § 1B1.13, several federal courts of appeals have held that § 1B1.13 is not binding on district courts. See United States
22 v. Brooker, 976 F.3d 228, 230, 235–37 (2d Cir. 2020); United States v. McCoy, 981 F.3d 271, 280–84 (4th Cir. 2020);
     United States v. Jones, 980 F.3d 1098, 1108–12 (6th Cir. 2020); United States v. Gunn, 980 F.3d 1178, 1180–81 (7th
23 Cir. 2020). Even courts that have found § 1B1.13 to be “outdated,” however “have held it continues to provide
     ‘helpful guidance’ ” in deciding sentence modification motions. United States v. Burrill, 445 F. Supp. 3d 22, 24 n.2
24 (N.D. Cal. 2020) (quoted source omitted); see also, Gunn, 980 F.3d at 1180 (“The substantive aspects of the
     Sentencing Commission’s analysis in § 1B1.13 and its Application Notes provide a working definition of
25 ‘extraordinary and compelling reasons’; a judge who strikes off on a different path risks an appellate holding that
     judicial discretion has been abused. In this way the Commission’s analysis can guide discretion without being
26   conclusive.”); McCoy, 981 F.3d at 282 n.7. This Court will use § 1B1.13 as guidance and sees no need on this motion
     to determine whether it is binding. See United States v. Sanders, 2021 WL 78869, at *2 (E.D. Cal. Jan. 6, 2021); see
27   also, United States v. Parker, 461 F. Supp. 3d 966, 980 n.9 (C.D. Cal. 2020); United States v. Soto, 2020 WL
     7468751, at *3 (N.D. Cal. Dec. 18, 2020).
28
     .

                                                                3
 1 cmt. n. 1(B). As to family circumstances, the “extraordinary and compelling requirement” is

 2 satisfied by the “death or incapacitation of the caregiver of the defendant’s minor child” or a

 3 situation in which the defendant is the “only available caregiver” for the defendant’s incapacitated

 4 spouse or registered partner. Id., cmt. n. 1(C).

 5          Before a defendant brings a motion seeking compassionate release in district court, the
 6 defendant must “ask the [BOP] to do so on their behalf and give BOP thirty days to respond.”

 7 Raia, 954 F.3d at 595; see also, United States v. Rodriguez, 424 F. Supp. 3d 674, 680 (N.D. Cal.

 8 2019) (“A defendant who has not ‘requested compassionate release from the [BOP] or otherwise

 9 exhausted his administrative remedies’ is not entitled to a reduction of his term of

10 imprisonment.”). The failure to exhaust administrative remedies as mandated by 18 U.S.C. §

11 3582(c)(1)(A) is a jurisdictional failure. See Gallo Cattle Co. v. U.S. Dept. of Agric., 159 F.3d

12 1194, 1197 (9th Cir. 1998); United States v. Miranda, 2021 WL 826259, at *2 (E.D. Cal. Mar. 4,

13 2021) (Ishii, J.); United States v. Greenlove, 469 F. Supp. 3d 341, 349 (M.D. Pa. 2020); United

14 States v. Smith, 460 F. Supp. 3d 783, 792 (E.D. Ark. 2020).

15            “The defendant bears the initial burden to put forward evidence that establishes an
16 entitlement to a sentence reduction,” United States v. Greenhut, 2020 WL 509385, at *1 (C.D.

17 Cal. Jan. 31, 2020) (citing United States v. Sprague, 135 F.3d 1301, 1306-07 (9th Cir. 1998)), and

18 to show that the exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) has been satisfied. See

19 United States v. Addison, 2020 WL 4601637, at *2 (E.D. La. Aug. 11, 2020) (and cases cited

20 therein); Miranda, 2021 WL 826259 at *3.

21                                              DISCUSSION
22          Upon review, the Court will deny Guisar Torres’s motion for lack of jurisdiction and, in
23 the alternative, for failure to show “extraordinary and compelling” reasons for compassionate

24 release.

25 I.       Exhaustion of Administrative Remedies
26          As set forth above, this motion was filed on September 8, 2020 and amended, through
27 appointed counsel, on January 5, 2021. Doc. Nos. 522, 542. There is no indication on the record

28 that any steps were taken to satisfy § 3582(c)(1)(A)’s administrative exhaustion requirements prior

                                                       4
 1 to September 8, 2020. Further, the September 8, 2020 motion was not withdrawn, so the Court

 2 sees no basis for viewing the January 5, 2021 filing as anything other than an amendment to the

 3 September 8, 2020 motion. Thus, the Court did not have jurisdiction over this motion when it was

 4 filed on September 8, 2020 and is without power to grant the relief Guisar Torres is seeking. See

 5 Shaw v. Bank of Am. Corp., 946 F.3d 533, 541 (9th Cir. 2019) (stating that “subject matter

 6 jurisdiction must exist as of the time the action is commenced … especially in the context of

 7 administrative exhaustion’ and that “administrative exhaustion is often called a ‘jurisdictional

 8 prerequisite’ ” (citations and some internal punctuation omitted)); see also, United States v.

 9 Martinez, 2020 WL 5603718, at *5 (E.D. Cal. Sept. 17, 2020) (Ishii, J.).

10          Further, Guisar Torres’s November 9, 2020 email requesting compassionate release is not
11 directed to anyone in particular, makes no mention of the warden, and was sent to a generic FCI

12 Aliceville email address (ALI-ExecAssistant@bop.gov) with no clear connection to the warden.

13 That is not sufficient for the Court to conclude that the warden received the request, let alone draw

14 any conclusions as to when the request might have been received by the warden. See 18 U.S.C. §

15 3582(c)(1)(A) (requiring “receipt of [] a request by the warden of the defendant’s facility”). Under

16 her theory of exhaustion, Guisar Torres must show that the FCI Aliceville warden received her

17 request for compassionate release at least 30 days before she brought her motion for

18 compassionate release. See Doc. No. 542 at 11:17-12:1. Thus, even if the January 5, 2021 filing

19 could be characterized as a separate motion (as opposed to an amendment to the September 8,

20 2020 motion), Guisar Torres has not met her burden to show administrative exhaustion before

21 coming to court for compassionate release. See Addison, 2020 WL 4601637 at *2; Miranda, 2021

22 WL 826259 at *3.

23          The Court must therefore deny the motion on jurisdictional grounds. See Gallo Cattle, 159
24 F.3d at 1197 (“statutorily-provided exhaustion requirements deprive the court of jurisdiction”).

25 II.      Extraordinary and Compelling Reasons for Compassionate Release
26          As to the merits of the motion, Guisar Torres argues that there are “extraordinary and
27 compelling reasons” for compassionate release in her case because she is 61 years old and suffers

28 from multiple medical conditions, including obesity, a degenerative hip condition and varicose

                                                     5
 1 veins. Doc. No. 542 at 8:17-9:21, 14:1-7; Doc. No. 522 at 2. She further argues that prison

 2 conditions prevent her from engaging in “self-care” through sanitation, hygiene and distancing,

 3 and that FCI Aliceville is unable to provide effective treatment if she contracts COVID-19. Doc.

 4 No. 542 at 15:6-19:2; Doc. No. 522 at 17-18. Finally, she argues that only she can provide care for

 5 her disabled adult son. Doc. No. 542 at 19:21-20:18.

 6          The Court recognizes that age and obesity can increase COVID-19 risk. At 61 years of age
 7 and with a BMI of somewhere between 27.2 and 32.5, see Doc. No. 562 at 4:3-16, however,

 8 Guisar Torres has not shown she is at the high end of the risk spectrum as to either age or weight.

 9 See Ctrs. For Disease Control & Prevention, COVID-19, Medical Conditions (April 30, 2021)

10 (stating that “[m]ore than 80% of COVID-19 deaths occur in people over age 65”; also stating that

11 the “obesity” classification starts at a BMI of 30, that the “severe obesity” classification starts at a

12 BMI of 40 and that persons with a BMI of less than 30 are merely “overweight”) (available at

13 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

14 conditions.html). Similarly, Guisar Torres fails to show a meaningful connection between

15 COVID-19 risk and the other medical conditions referenced in her briefing. See Doc. No. 562 at 4

16 n.3.

17          In addition, the Court notes that there are currently no cases of COVID-19 at FCI
18 Aliceville and that, to date, there have been no deaths from COVID-19 in that facility. See

19 https://www.bop.gov/coronavirus/ (last checked April 30, 2021). The Court declines to find

20 “extraordinary and compelling” reasons for release based on the mere possibility of a future

21 COVID-19 outbreak at FCI Aliceville, see Raia, 954 F.3d at 597 (the “mere existence of COVID-

22 19 in society and the possibility that it may spread to a particular prison cannot independently

23 justify compassionate release …”), and the absence of current infections combined with FCI

24 Aliceville’s 100% survival rate decisively contradict Guisar Torres’s contention that FCI

25 Aliceville is incapable of managing risks associated with COVID-19 effectively. Finally, the

26 Court is sympathetic to circumstances involving Guisar Torres’s son, but the record shows that he
27 is an adult and that there are other family members in the vicinity to assist with his care during the

28 period of approximately six months remaining in Guisar Torres’s sentence. See U.S.S.G. §

                                                       6
 1 1B1.13, cmt. n. 1(C); Doc. No. 542 at 19:21-24:13.

 2         In sum, the Court will deny the motion on the alternative grounds that Guisar Torres has
 3 not carried her burden to show “extraordinary and compelling” reasons for compassionate release.

 4 See Greenhut, 2020 WL 509385 at *1.

 5                                              ORDER
 6         Accordingly, IT IS HEREBY ORDERED that Defendant Francisca Guisar Torres’s
 7 motion for compassionate release (Doc. Nos. 522 and 542) is DENIED.

 8
     IT IS SO ORDERED.
 9

10 Dated: May 3, 2021
                                               SENIOR DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    7
